Citation Nr: 0116606	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-22 927	)	DATE
	)
	)                 
                            
Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether the appellant is entitled to death benefits as a 
surviving spouse. 


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from July 1, 1968 to June 30, 
1971, with 20 years, 3 months, and 13 days prior active 
service.  He died on February [redacted], 1987. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from determinations that the appellant did not 
qualify for death benefits as a surviving spouse of the 
veteran.

The Board observes that on November 28, 2000, during the 
pendency of this appeal but prior to the certification of the 
appeal to the Board, the appellant's accredited 
representative, AMVETS, filed a memorandum with the RO and 
mailed a letter to the appellant stating that its 
representation of the appellant had been withdrawn.  As 
AMVETS notified both the agency of original jurisdiction and 
the appellant of its withdrawal of representation, and as 
such withdrawal occurred prior to the January 2001 
certification of the appeal to the Board, AMVETS withdrawal 
is accepted as being within the limitations set by 
regulation.  38 C.F.R. § 20.608 (2000). 


FINDINGS OF FACT

1.  The veteran and appellant were married on October [redacted], 
1955.

2.  The marriage was terminated by divorce in 1981.

3.  The veteran died on February [redacted], 1987.



CONCLUSION OF LAW

The appellant has not met the criteria for basic eligibility 
for entitlement to death benefits as a surviving spouse.  
38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she is entitled to VA death 
benefits on the basis that she was married to the veteran 
over the course of most of his military career.  

A review of the record reveals that a certificate of marriage 
shows that the veteran and appellant were married on October 
[redacted], 1955.  The marriage was terminated pursuant to a divorce 
in 1981.  

The Board notes that in order for the appellant to be 
entitled to VA death benefits, she must be a "surviving 
spouse" as defined by 38 U.S.C.A. § 101(3) and 38 C.F.R. 
§ 3.50(b)(1).  (Dependency and indemnity compensation 
benefits under 38 U.S.C.A. §§ 1310, 1318 (West 1991), or 
death pension benefits under 38 U.S.C.A. § 1541 (West 1991), 
or accrued benefits under 38 U.S.C.A. § 5121 (West 1991) are 
payable to a "surviving spouse," or other beneficiaries in 
some instances such as children or parents.)  The provisions 
which define "surviving spouse" require that a claimant be 
the spouse of the veteran at the time of death and one who 
lived with the veteran continuously from the date of marriage 
to the date the veteran died, except where there was a 
separation that was due to the misconduct of, or procured by, 
the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  

Despite the fact that the appellant was the spouse of the 
veteran during much of his career in the military, by her own 
admission the appellant was divorced from the veteran in 
1981, several years prior to his death.  Consequently, as the 
appellant was not married to the veteran at the time of his 
death, she was not the "surviving spouse" of the veteran as 
defined by statute and regulation, and is therefore not 
entitled to VA death benefits.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).  

In variously dated written statements and in November 2000 
hearing testimony, the appellant contends that she was forced 
to divorce the veteran because she was afraid for her life 
due to his physical abuse of her.  She maintains that the 
veteran was abusive to her due to psychological or 
personality disorders that he incurred as a result of 
service.  Thus, the appellant claims that because the divorce 
occurred as a result of the veteran's abusive nature, she 
should be entitled to VA benefits as a surviving spouse.

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that the appellant 
fails to meet the basic eligibility for death benefits 
afforded to surviving spouses of a veteran.  In order to be 
entitled to VA benefits, the appellant must have been married 
to the veteran at the time of death.  Id.  As the appellant 
and veteran were divorced at the time death, the appellant is 
not entitled to VA death benefits such as dependency and 
indemnity compensation or death pension.  There is no 
exception to the requirement that the marriage be in effect 
at the time of death.  Although applicable law provides for 
an exception if there was a separation due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse, this provision nevertheless requires the existence of 
a marriage between veteran and spouse at the time of the 
veteran's death.

The appellant has submitted an article relating to 
entitlement to dependency and indemnity compensation.  The 
law this article refers to, however, is only applicable to 
situations where a claimant was married to the veteran at the 
time of death (i.e., a surviving spouse) and later remarried.  
See 38 C.F.R. § 3.55 (2000).  As the appellant was divorced 
from the veteran at the time of his death, this regulation 
does not provide a basis for awarding the appellant VA 
benefits.  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
appellant of the information and evidence necessary to 
substantiate her claim, and has therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the appellant's claim and that no further action by the RO is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

